Citation Nr: 1826036	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 2, 2013 and in excess of 60 percent for service-connected eczema beginning October 2, 2013. 

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as attention deficit hyperactivity disorder (ADHD).

3.  Entitlement to service connection for a right eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1989 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Roanoke, Virginia, RO has now assumed jurisdiction over the Veteran based on his residency.

The Board in the July 2015 decision and remand, inter alia, increased the Veteran's rating for his service-connected eczema from noncompensable to 10 percent for the period prior to October 2, 2013.  Furthermore, the Board remanded the issues currently on appeal as well as the Veteran's claim for service connection for anxiety for further adjudication.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a July 2016 rating decision, the RO granted the Veteran's claim for service-connection for anxiety and assigned a 50 percent rating effective March 1, 2010.  As such is a full grant of the benefit sought on appeal with respect to such claim, it is no longer before the Board.  

The Veteran has not availed himself of the opportunity for a hearing before a Veterans Law Judge; he and a friend did appear at a hearing before a Decision Review Officer (DRO) in April 2013, a transcript of which is of record.

The issues of entitlement to service connection for atopic dermatitis and permanent and total disability status have been raised by the record in a January 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In a June 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a higher initial rating for service connected eczema.

2.  A right eye disability is not shown to have been manifested in service, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  ADHD did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a higher initial rating for service-connected eczema have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder claimed as ADHD have not been met.  38 U.S.C. §§ 1101 , 1111, 1112, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

In a June 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a higher initial rating for service-connected eczema.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  Service connection claims 

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right eye disability

The Veteran contends that he suffers from a right eye disability as a result of his service.  Specifically, he contends that he suffers from a right eye disability to include cataracts, conjunctivitis, and meibomitis which either began in service or are the result of service. 

The Veteran's service treatment records reflect that the Veteran underwent eye examinations while in the service in March 1998, April 2002, October 2003, and March 2007.  None of the examinations noted cataracts in either of the Veteran's eyes.  The Veteran's records note one episode of conjunctivitis which healed with treatment.  

Post-service treatment records reflect the Veteran's reports of eye irritation.  A January 2011 treatment note reflects that the Veteran was diagnosed with several refractive errors affecting the vision in his right eye.  However, such are not service-connectable disabilities for VA purposes.  See 38 C.F.R. § 3.303(c).  However, the examiner also diagnosed moderate meibomitis, a condition of the glands in the eyelids. 

In a November 2015 VA Eye Conditions disability benefits questionnaire, the Veteran reported that he suffered from traumatic cataracts and that such first appeared in approximately 1999 or 2000.  He also reported that he underwent LASIK surgery in 2013 after his discharge.  He denied any history of injury to either eye or loss of vision or diplopia.  After a review of the Veteran's record and a physical examination of the Veteran, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no evidence of cataracts in either eye and there was no evidence of conjunctivitis or meibomitis in either eye at the time of the examination.  The examiner noted that there was residual refractive corneal astigmatism of the right eye status post LASIK surgery that corrected with glasses.  Finally, the examiner found no evidence of any ocular disease or residuals of any service time eye conditions.   

It is not in dispute that the Veteran has had a right eye disability, specifically meibomitis during the period on appeal; such diagnosis is clearly documented in his record.  Furthermore, it was noted in the Veteran's service treatment records that he suffered from an episode of conjunctivitis during service.  However, it was also noted that such was treated with medication and resolved.  Therefore, service connection for a right eye disability on the basis that such became manifest during service and has persisted is not warranted.  Moreover, his current right eye disability is not considered a chronic condition under 38 C.F.R. § 3.309 (a), therefore presumptive service connection is not warranted.  See 38 U.S.C. § 1112.  Similarly, there is no evidence or allegation suggesting he has had continuous symptoms of a right eye disability since service.  The first post-service documented right eye disability, specifically meibomitis, was in January 2011.  Thus, service connection for a right eye disability based on continuity of symptomatology is also not warranted.  Consequently, what remains for consideration is whether the Veteran's current right eye disability is otherwise related to his military service.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

The only medical opinion in the record relevant in this matter is the November 2015 VA provider's opinion.  The opinion reflects consideration of the entire record, and includes a complete rationale which found that there was no evidence of cataracts in either eye and there was no evidence of conjunctivitis or meibomitis in either eye at the time of the examination.  Furthermore, while the examiner noted that there was residual refractive corneal astigmatism of the right eye status post LASIK surgery that corrected with glasses, he found no evidence of any ocular disease or residuals of any service era eye conditions.  Consequently, it is highly probative evidence in this matter; absent medical evidence to the contrary, it is persuasive.  Thus, service connection for a right eye disability is also not warranted on the basis that it is otherwise related to the Veteran's military service.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.

B.  Attention deficit hyperactivity disorder 

Initially, the Veteran claimed that his ADHD began before his service and that his service aggravated his condition.  However, the Veteran changed his contention and now alleges that his condition is due to service.  Specifically, he stated and now maintains that he developed attentional symptoms while in the service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.        § 1111; 38 C.F.R. § 3.304 (b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227(1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service treatment records do not show any complaints, treatment, or diagnosis referable to ADHD during active duty.  No history of ADHD or other mental illness was reported at entrance and no such condition was assessed at that time.  A March 1993 reenlistment examination found the Veteran to be psychiatrically normal.  Furthermore, the Veteran did not report any attention deficits or problems.  The Veteran's post service health records contain no mental health treatment.  

In March 2010 the Veteran underwent a VA examination in regards to his claimed ADHD.  The Veteran reported that his symptoms began in 1989 and that he suffered from feeling wound up, on edge and irritable.  He stated he had insomnia and daytime fatigue with muscle tension, chronic worrying, and memory and concentration problems.  He stated that he was easily distracted.  He denied a history of depression, mania, panic lethality or psychoses.  He stated that his symptoms negatively impacted his ability to work and strained his relationships.  The examiner diagnosed the Veteran with generalized anxiety and ADHD, but provided no etiological opinion. 

In August 2010 the Veteran underwent an additional VA Mental Disorders examination.  The Veteran reported that school work takes twice as long as it would if free of ADHD symptoms.  He reported difficulty learning new material as he struggled with attention.  He stated that while in the Navy, he should have been able to rise to a higher rank but he could not pass the tests due to his ADHD symptoms interfering with his ability to study the material.  He stated that he missed deadlines and performed "below standards" due to his inattentiveness.  He stated that he was never officially written up but was counseled on occasion.  Again the examiner provided no etiological opinion. 

In November 2015, the Veteran underwent an additional VA examination.  The examiner found that the Veteran's records previously indicated that he endorsed a childhood onset of attention deficit symptoms related to ADHD.  However, the examiner noted that the Veteran denied any concentration issues until his military service.  Furthermore, at the time of the November examination, the Veteran reported that his problems began in "roughly 2003, when [he] became a counselor and cross rate out of supply."  The examiner found that in order to have an ADHD diagnosis, related symptoms must have had their onset in childhood.  Therefore, the examiner found that due to conflicting evidence/reports, the examiner was unable to determine whether the Veteran's focus/attention symptoms were related to his anxiety disorder or whether a diagnosis of ADHD existed.  The examiner stated that he could not render any opinion related to ADHD without undue speculation. 

Initially, the Board notes that the Veteran originally claimed that his ADHD began prior to his service and therefore a presumption of soundness analysis would be warranted.  However, the Board notes that the Veteran changed his allegations and contends that his symptoms began in service.  Furthermore, there was no indication of any diagnosis of ADHD, attention or concentration problems, or other mental health problems at the Veteran's entrance.  Therefore, the Board notes that the Veteran was sound upon his entrance into service.  

Based on the evidence of record, the Board finds that the criteria for service connection for ADHD have not been met.  While there has been some discrepancy as to whether the Veteran has a diagnosis of ADHD, in the light most favorable to the Veteran, the Board finds that he did have such a diagnosis and therefore meets the initial requirement for service connection.  However, as ADHD is not covered by the provisions applicable to chronic disabilities, a nexus is required between the current disorder and his service in order for service connection to be warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, in order to establish direct service connection, the Veteran must meet the in-service requirement.  In this regard, the element of an in-service event or illness is lacking as there is no indication in the Veteran's service treatment records of an onset of ADHD or attention/concentration problems.  Moreover, the Veteran's March 1993 examination for reenlistment found the Veteran to be psychologically normal and no indication of any attention deficit was noted.  Finally, the Veteran's reports regarding the onset of his symptomatology have been inconsistent and lack credibility as he has alternately described childhood onset and in-service onset.  Therefore, the Veteran is missing a foundational element of direct service connection.  The preponderance of the evidence is therefore against a finding of an in-service onset of ADHD symptoms.  38 C.F.R. § 3.303; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

Finally, the Board notes that the record does not establish a nexus between the Veteran's current condition and service.  While the VA examiners did not provide etiological opinions, such were not required due to the Veteran's lack of a foundational element of direct service connection.  Furthermore, while the Veteran attributes his current ADHD symptoms to service, the reliability and accuracy of his statements concerning his symptomatology since service have been questioned.  His statements and testimony in the record concerning the onset of his symptomatology have been contradictory and inconsistent.  Moreover, while the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on a medically complex issue such as the etiology of ADHD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau, 492 F. 3d at 1372.  Therefore, while the Veteran associates his current ADHD to his service, he is not considered medically qualified to address such a question.  In addition, the record does not contain any medical opinion stating that the Veteran's current ADHD initially manifested during service or is due to an in-service incident.  As such, the requirements for service connection for an acquired psychiatric disability claimed as ADHD have not been met. 

Furthermore, while the Board notes that the March and August 2010 and the November 2015 examiners failed to provide etiological opinions, which would normally render them inadequate, as the Veteran is missing a foundational element for direct service connection, the Veteran has not met the threshold necessary to trigger the duty to assist as contemplated by McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In McClendon, the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159 (c).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon, 20 Vet. App. at 81; 38 U.S.C. § 5103A (d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold."  McClendon, 20 Vet. App. at 83.  In light of the foregoing, the Board finds that as the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of ADHD, the VA's duty to provide an examination and more importantly obtain an opinion is not triggered.  See 38 C.F.R. § 3.159 (c).  Furthermore, as the in-service event or injury is absent, there is nothing for an examiner to relate the Veteran's ADHD to in-service, and therefore ordering corrective action as to the missing nexus opinions would simply further prolong a final adjudication without a reasonable likelihood of changing the outcome of the claim. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability claimed as ADHD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 60 percent for service-connected eczema beginning October 2, 2013 is dismissed.

Entitlement to service connection for a right eye disability is denied. 

Entitlement to service connection for an acquired psychiatric disability claimed as ADHD is denied.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


